           Case 2:20-cv-00510-KJD-BNW Document 28 Filed 05/11/20 Page 1 of 3



     JANET M. HEROLD
1    Regional Solicitor
     SUSAN SELETSKY
2    Counsel
     CHARLES SONG
3    Senior Trial Attorney
     SONYA SHAO (Cal. Bar No. 300832)
4    Trial Attorney
     UNITED STATES DEPARTMENT OF LABOR
5    350 S. Figueroa Street, Suite 370
     Los Angeles, CA 90071-1202
6    Telephone: (213) 894 1592
     Fax: (213) 894-2064
7    Email: shao.sonya.p@dol.gov
     Attorneys for Plaintiff Eugene Scalia
8
9
                                    UNITED STATES DISTRICT COURT
10
                                     FOR THE DISTRICT OF NEVADA
11
12   Eugene Scalia,                                       Case No. 2:20-cv-00510-KJD-BNW
13    Secretary of Labor,
      United States Department of Labor,
14                  Plaintiff,                            STIPULATION TO EXTEND
15                 v.                                     DEADLINE FOR SECRETARY TO
                                                          OPPOSE DEFENDANTS’ MOTION
16   Unforgettable Coatings, Inc., a Nevada               TO DISMISS
     Corporation; Unforgettable Coatings of Idaho,
17   LLC, dba Unforgettable Coatings, a Nevada
     Limited Liability Company; Unforgettable
18   Coatings of Arizona, LLC, dba Unforgettable
     Coatings, an Arizona Limited Liability
19   Company; Unforgettable Coatings of Utah,
     Inc., dba Unforgettable Coatings, a Utah
20   Corporation; Shaun McMurray, an individual;
     Shane Sandall, an individual; Cory
21   Summerhayes, an individual;

22                  Defendants.

23
24          Plaintiff Secretary of Labor, United States Department of Labor (“Secretary”) and Defendants
25   Unforgettable Coatings, Inc., Unforgettable Coatings of Idaho, LLC, dba Unforgettable Coatings,
26   Unforgettable Coatings of Arizona, LLC, dba Unforgettable Coatings Unforgettable Coatings of Utah,
27   Inc., dba Unforgettable Coatings, Shaun McMurray, Shane Sandall, Cory Summerhayes [sic]
28



     STIPULATION TO EXTEND TIME
           Case 2:20-cv-00510-KJD-BNW Document 28 Filed 05/11/20 Page 2 of 3




1    (“Defendants”) (collectively “the Parties”) hereby stipulate that the Secretary shall have an extension to
2    May 29, 2020 to file his Opposition to the Defendants’ Motion to Dismiss. The Secretary’s Opposition
3    is currently due on May 15, 2020. This Stipulation is submitted and based upon the following:
4           1.      The Secretary filed his Complaint on March 12, 2020. ECF No. 1.
5           2.      Defendants filed their Motion to Dismiss on May 1, 2020. ECF No. 25.
6
            3.      The Secretary’s Opposition to the Motion to Dismiss is currently due on May 15, 2020.
7
            4.      The Parties wish to begin settlement discussions, and a two-week extension to oppose the
8
     Motion to Dismiss would allow the Parties time to engage in good faith in settlement discussions.
9
            5.      This is the first request for an extension of time for the Secretary to file a response to
10
     Defendants’ Motion to Dismiss.
11
     //
12
     //
13
     //
14
15   //

16   //

17   //

18   //

19   //
20   //
21   //
22   //
23   //
24   //
25   //
26
     //
27
     //
28


     STIPULATION TO EXTEND TIME                                                           Page 2
           Case 2:20-cv-00510-KJD-BNW Document 28 Filed 05/11/20 Page 3 of 3




1           NOW, THEREFORE, the Parties hereby stipulate as follows:
2           6.     The deadline for the Secretary to respond to the Defendants’ Motion to Dismiss shall be May
3    29, 2020.
4
5           Dated this 7th day of May, 2020
6
      KATE S. O’SCANNLAIN                               JACKSON LEWIS P.C.
7     Solicitor of Labor
8
      JANET M. HEROLD
9     Regional Solicitor                                /s/ Lynne K. McChrystal
                                                        Paul T. Trimmer, State Bar No. 9291
10                                                      Lynne K. McChrystal, State Bar No. 14739
      SUSAN SELETSKY                                    JACKSON LEWIS P.C.
11    Counsel                                           300 S. Fourth Street, Suite 900
                                                        Las Vegas, Nevada 89101
12     /s/ Sonya Shao
      Sonya Shao, CBN 300832                            Attorneys for Defendants
13    350 S. Figueroa Street, Suite 370
14    Los Angeles, CA 90071-1202

15    Attorneys for Plaintiff Eugene Scalia
16
17
                                          ORDER
18
                                          IT IS SO ORDERED.
19
20
21                                        United States District Judge

22                                        Dated: 5/11/2020

23
24
25
26
27
28


     STIPULATION TO EXTEND TIME                                                         Page 3
